351 F.2d 952
Joseph SUHAR, Appellant,v.UNITED STATES of America, Appellee.
No. 21962.
United States Court of Appeals Fifth Circuit.
October 29, 1965.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
George J. Garzotto, New Orleans, La., for appellant.
Morton Hollander, Leavenworth Colby, Attys., Dept. of Justice, Washington, D. C., Louis R. Lucas, Asst. U. S. Atty., New Orleans, La., Richard S. Salzman, Atty., Dept. of Justice, Washington, D. C., John W. Douglas, Asst. Atty. Gen., Louis C. La Cour, U. S. Atty., Morton Hollander, Richard S. Salzman, Attorneys, Department of Justice, Washington, D. C., for appellee.
Before JONES, WISDOM and GEWIN, Circuit Judges.
PER CURIAM:


1
Our decision of this appeal is controlled by Patterson v. United States, 359 U.S. 495, 79 S. Ct. 936, 3 L. Ed. 2d 971, and Johansen v. United States, 343 U.S. 427, 72 S. Ct. 849, 96 L. Ed. 1051. The judgment of the district court is


2
Affirmed.